 Case 1:19-cv-00710-DLI-LB Document 1 Filed 02/05/19 Page 1 of 11 PageID #: 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ZALMAN BISTON, on behalf of himself
 and all others similarly situated,
                                                         CLASS ACTION COMPLAINT
                         Plaintiffs,                               AND
                                                          DEMAND FOR JURY TRIAL

                    -against-

 CLIENT SERVICES, INC

                         Defendant.



       Plaintiff Zalman Biston (hereinafter, “Plaintiff”), a New York resident, brings this class

action complaint by and through his attorneys, Cohen & Mizrahi LLP, against Defendant CLIENT

SERVICES, INC (“Defendant”), individually and on behalf of a class of all others similarly

situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon information and

belief of Plaintiff’s counsel, except for allegations specifically pertaining to Plaintiff, which are

based upon Plaintiff’s personal knowledge.

                      INTRODUCTION/PRELIMINARY STATEMENT

       1.      Congress enacted § 1692 et seq. of Title 15 of the United States Code, commonly

referred to as the Fair Debt Collections Practices Act (“FDCPA”) in 1977 in response to the

“abundant evidence of the use of abusive, deceptive, and unfair debt collection practices by many

debt collectors.” 15 U.S.C. § 1692(a). At that time, Congress was concerned that “abusive debt

collection practices contribute to the number of personal bankruptcies, to marital instability, to the

loss of jobs, and to invasions of individual privacy.” Id. Congress concluded that “existing laws…

[we]re inadequate to protect consumers,” and that “the effective collection of debts” does not

require “misrepresentation or other abusive debt collection practices.” 15 U.S.C. §§ 1692(b) & (c).
 Case 1:19-cv-00710-DLI-LB Document 1 Filed 02/05/19 Page 2 of 11 PageID #: 2



       2.      Congress explained that the purpose of the FDCPA was not only to eliminate

abusive debt collection practices, but also to “insure that those debt collectors who refrain from

using abusive debt collection practices are not competitively disadvantaged.” Id.; § 1692(e). After

determining that the existing consumer protection laws were inadequate, Congress gave consumers

a private cause of action against debt collectors who fail to comply with the Act. Id.; § 1692k.



                                JURISDICTION AND VENUE
       3.      The Court has jurisdiction over this class action under 28 U.S.C. § 1331, 15 U.S.C.

§ 1692 et seq. and 28 U.S.C. § 2201. If applicable, the Court also has pendent jurisdiction over

the state law claims in this action pursuant to 28 U.S.C. § 1367(a).

       4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2).



                                 NATURE OF THE ACTION
       5.      Plaintiff brings this class action on behalf of a class of New York consumers

seeking redress for Defendant’s actions of using a misleading, deceptive, unfair and

unconscionable means to collect a debt.

       6.      Defendant's actions violated § 1692 et seq., of the FDCPA, which prohibits debt

collectors from engaging in abusive, deceptive and unfair practices.

       7.      Plaintiff is seeking damages, and declaratory and injunctive relief.



                                            PARTIES
       8.      Plaintiff is a natural person and a resident of the State of New York and is a

“Consumer” as defined by 15 U.S.C. §1692a(3).




                                                 2
 Case 1:19-cv-00710-DLI-LB Document 1 Filed 02/05/19 Page 3 of 11 PageID #: 3



        9.      Defendant is a collection agency with its principal office located in St. Charles,

Missouri.

        10.     Defendant is a company that uses the mail, telephone, and facsimile, and regularly

engages in business, the principal purpose of which is to attempt to collect debts alleged to be due

another.

        11.     Defendant is a “debt collector” as defined under the FDCPA under 15 U.S.C. §

1692a(6).

                                     CLASS ALLEGATIONS
        12.     Plaintiff repeats and realleges the allegations contained in paragraphs numbered

“1” through “11” herein with the same force and effect as if set forth at length herein.

        13.     Plaintiff brings claims, pursuant to the Fed. R. Civ. P. 23(a) and 23(b)(3),

individually and on behalf of the following consumer class (the “Class”).

        14.     The Class consists of (a) all individuals with addresses in the State of New York

(b) to whom Defendant (c) sent a collection letter attempting to collect a consumer debt on behalf

of Chase Bank (d) stating a “Current Balance” (e) which letter was sent on or after a date one year

prior to filing this action and on or before a date 21 days after filing this action.

        15.     The identities of all Class members are readily ascertainable from Defendant’s

records and those companies and entities on whose behalf they attempt to collect and/or have

purchased debts.

        16.     Excluded from the Class are the Defendants and all officers, members, partners,

managers, directors, and employees of the Defendants and their respective immediate families,

and legal counsel for all parties to this action and all members of their immediate families.

        17.     There are questions of law and fact common to the Class, which common issues

predominate over any issues involving only individual class members. The principal issue is

                                                   3
 Case 1:19-cv-00710-DLI-LB Document 1 Filed 02/05/19 Page 4 of 11 PageID #: 4



whether the Defendant’s written communications to consumers, in the form attached as Exhibit

A, violate 15 U.S.C. § 1692e and 1692g.

        18.     The Plaintiff’s claims are typical of the Class members, as all are based upon the

same facts and legal theories.

        19.     The Plaintiff will fairly and adequately protect the interests of the Class defined in

this complaint. The Plaintiff has retained counsel with experience handling in consumer lawsuits,

complex legal issues, and class actions, and neither the Plaintiff nor his attorneys have any

interests, which might cause them not to vigorously pursue this action.

        20.     This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Fed. R. Civ. P. 23 because there is a well-defined community interest

in the litigation:

                a.     Numerosity: The Plaintiff is informed and believes, and on that basis

                       alleges, that the Class defined above are so numerous that joinder of all

                       members would be impractical.

                b.     Common Questions Predominate: Common questions of law and fact

                       exist as to all members of the Class and those questions predominate over

                       any questions or issues involving only individual class members. The

                       principal issue is whether the Defendant’s written communications to

                       consumers, in the form attached as Exhibit A, violate 15 U.S.C. § 1692e

                       and 1692g.

                c.     Typicality: The Plaintiff’s claims are typical of the claims of the Class

                       members. The Plaintiff and all members of the Class have claims arising

                       out of the Defendant’s common uniform course of conduct complained of



                                                  4
 Case 1:19-cv-00710-DLI-LB Document 1 Filed 02/05/19 Page 5 of 11 PageID #: 5



                        herein.

                d.      Adequacy: The Plaintiff will fairly and adequately protect the interests of

                        the Class members insofar as Plaintiff has no interest that are adverse to the

                        absent Class members. Plaintiff is committed to vigorously litigating this

                        matter. Plaintiff has also retained counsel with experience in handling

                        consumer lawsuits, complex legal issues, and class actions. Neither the

                        Plaintiff nor his counsel have any interests which might cause them not to

                        vigorously pursue the instant class action lawsuit.

                e.      Superiority: A class action is superior to the other available means for the

                        fair and efficient adjudication of this controversy because individual joinder

                        of all members would be impractical. Class action treatment will permit a

                        large number of similarly situated persons to prosecute their common

                        claims in a single forum efficiently and without unnecessary duplication of

                        effort and expense.

        21.     Certification of a class under Fed. R. Civ. P. 23(b)(3) is also appropriate in that the

questions of law and fact are common to all members of the Class and predominate over any

questions affecting an individual member, and a class action is superior to other available methods

for the fair and efficient adjudication of the controversy.

        22.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues pursuant

to Fed. R. Civ. P. 23(c)(4).




                                                   5
 Case 1:19-cv-00710-DLI-LB Document 1 Filed 02/05/19 Page 6 of 11 PageID #: 6



                  ALLEGATIONS PARTICULAR TO ZALMAN BISTON
       23.     Plaintiff repeats and realleges the allegations contained in paragraphs numbered

“1” through “22” herein with the same force and effect as if set forth at length herein.

       24.     Defendant collects and attempts to collect debts incurred or alleged to have been

incurred for personal, family or household purposes on behalf of creditors using the United States

Postal Services, telephone, facsimile, and Internet.

       25.     Upon information and belief, within the last year Defendant commenced efforts to

collect an alleged consumer “debt” as defined by 15 U.S.C. 1692a(5), when it mailed a collection

letter to Plaintiff seeking to collect on an unpaid account originally owed to Synchrony Bank.

       26.     On or about January 04, 2018, Defendant sent Plaintiff a collection letter (the

“Collection Letter”) seeking to collect a balance allegedly incurred for personal purposes. A copy

of the Collection Letter is attached hereto and incorporated herein as Exhibit A.

       27.     The Collection Letter was sent or caused to be sent by persons employed by

Defendant as a “debt collector” as defined by 15 U.S.C. §1692a(6).

       28.     The Collection Letter is a “communication” as defined by 15 U.S.C. §1692a(2).

       29.     Upon information and belief, Defendant’s Collection Letter is a form letter.

       30.     Upon information and belief, the Defendant’s Collection Letter is identical to other

collection letters sent to consumers, which number in the hundreds.

       31.     Defendant’s Collection Letter provides, in pertinent part, as follows: “Current

Balance: $4,488.61”

       32.     As a result of the following counts Defendant violated the FDCPA.




                                                 6
 Case 1:19-cv-00710-DLI-LB Document 1 Filed 02/05/19 Page 7 of 11 PageID #: 7



                                           First Count
                           Violation of 15 U.S.C. §§ 1692e and 1692g

       33.     Plaintiff repeats and realleges the allegations contained in paragraphs numbered

“1” through “32” herein with the same force and effect as if set forth at length herein.

       34.     15 U.S.C. § 1692g provides, in pertinent part, as follows:

                       § 1692g. Validation of debts

                       (a) NOTICE OF DEBT; CONTENTS. Within five days
                           after the initial communication with a consumer
                           in connection with the collection of any debt,
                           a debt collector shall, unless the following
                           information is contained in the initial
                           communication or the consumer has paid the
                           debt, send the consumer a written notice
                           containing—

                              (1) the amount of debt

       35.     15 U.S.C. § 1692e provides, in pertinent part, as follows:

                       “A debt collector may not use any false, deceptive,
                       or misleading representation or means in connection
                       with the collection of any debt. Without limiting the
                       general application of the foregoing, the following
                       conduct is a violation of this section:

                              (2) the false representation of –

                                      (A) the character, amount, or legal
                                          status of any debt; or…

                              (5) the threat to take any action that cannot
                                  legally be taken or that is not intended
                                  to be taken

                              (10) the use of any false representation or
                                   deceptive means to collect or attempt to
                                   collect any debt or to obtain
                                   information concerning a consumer.”

       36.     The Letter states: “Current Balance: $4,488.61”



                                                 7
 Case 1:19-cv-00710-DLI-LB Document 1 Filed 02/05/19 Page 8 of 11 PageID #: 8



          37.   It is Plaintiff’s understanding and belief that, under the terms and conditions

applicable to his Chase Bank account, interest, late charges, and other charges and fees would

accrue.

          38.   The least sophisticated consumer would reasonably presume and understand that

the underlying credit card account such here, if not paid in full every month, accrues interest, late

charges, and other fees that vary from day to day. Thus, the least sophisticated consumer would

believe the truth of (a) the statement in the Letters that “Current Balance: $4,488.61” was merely

the balance as of the date of that respective letter, and (b) the implication that the amount due

would increase daily because of interest, late charges, and other charges and fees if not promptly

paid.

          39.   In fact, however, the balance of $4,488.61 was static and could not increase and,

even if it could, Chase Bank never intended to add, would not add, and did not add any lawful

interest, late charges, or other fees and charges to increase the balance stated in the Letter.

          40.   Creditors charge-off defaulted debts in accordance with federal regulations that

require the creditor to remove debt from their financial statements as assets. See Victoria J.

Haneman, The Ethical Exploitation of the Unrepresented Consumer, 73 Mo. L. Rev. 707, 713-14

(2008) (“a credit card account is characterized as a “charge-off” account (or worthless account for

taxable purposes) when no payment has been received for 180 days.”) These charged-off accounts

are treated as a loss and the creditor receives a tax deduction under the Internal Revenue Code.

          41.   That pursuant to such Regulations, Post-Charge-Off fees, interest and/or charges

no longer accrue, and as such, Defendant was not contractually entitled to interest and fees.

          42.   Although the Letters’ qualification of the amount due as “Current” was literally

true, such qualification was not a fact necessary to accurately disclose the amount of the Debt. The



                                                  8
 Case 1:19-cv-00710-DLI-LB Document 1 Filed 02/05/19 Page 9 of 11 PageID #: 9



Letters would have accurately stated the amount of the Debt by stating “The amount due is

$4,488.61” or “Balance: $4,488.61” By qualifying the amount due was a “Current Balance”

however, Defendant failed to accurately state the amount of the debt, and falsely, deceptively, and

misleadingly represented to the least sophisticated consumer that the amount owed to the creditor

would or could increase on a daily basis due to interest, late charges, and other charges and fees—

indeed, that the amount owed had already changed by the time the Letter was received days later.

        43.     The Letter’s effect of leading a consumer to wrongly conclude that the amount due

is not static but, instead, could increase on a daily basis, materially affects the decision of the least

sophisticated consumer whether to pay the debt because, with limited resources and the inability

to pay all debts, such a consumer would rationally pay a debt with a balance that was increasing

due to interest before paying an otherwise identical debt with a static balance.

        44.     A statement in a collection letter that the amount owed is as of a specified date

implies that the balance will increase at a different date. See Islam v. Am. Recovery Serv., No.: 17-

cv-4228-BMC, 2017 WL 4990570 (E.D.N.Y. Oct. 31, 2017) (Language such as the “current

balance” or “as of the date of this letter” is insufficient disclosure to a debtor that her balance is

either dynamic or static and such ambiguity violates the framework of Avila).                 See also,

Medzhidzade v. Kirschenbaum & Phillips, P.C., No.: 17-cv-6452-BMC, 2018 WL 2093116

(E.D.N.Y. May 3, 2018).

        45.     The form letter attached as Exhibit A violates 15 U.S.C. §§ 1692e, 1692e(2), and

1692e(10) and 1692g, in that the letter suggests that the amount of the debt is increasing with time,

but does not clearly disclose whether this is the case. See Taylor v. Fin. Recovery Servs., Inc., 886

F.3d 212, 215 (2d Cir. 2018) (citing Chuway v. Nat’l Action Fin. Servs., Inc., 362 F.3d 944, 949

(7th Cir. 2004)); see also Thomas v. Midland Credit Mgmt., Inc., No. 2:17-CV-



                                                   9
Case 1:19-cv-00710-DLI-LB Document 1 Filed 02/05/19 Page 10 of 11 PageID #: 10



00523(ADS)(ARL), 2017 WL 5714722, at *4 (E.D.N.Y. Nov. 27, 2017); Islam v. American

Recovery Service Incorporated, 17-CV-4228 (BMC), 2017 WL 4990570, at *2 (E.D.N.Y. Oct. 30,

2017); and Medzhidzade v. Kirschenbaum & Phillips, P.C., No.: 17-cv-6452-BMC, 2018 WL

2093116 (E.D.N.Y. May 3, 2018).

         46.   As a result of the foregoing Count, Defendant violated the FDCPA.



                                   PRAYER FOR RELIEF
         WHEREFORE, Plaintiff demands judgment against Defendants as follows:

               (a)    Declaring that this action is properly maintainable as a Class Action and

                      certifying Plaintiff as Class representative and Cohen & Mizrahi LLP, as

                      Class Counsel;

               (b)    Awarding Plaintiff and the Class statutory damages;

               (c)    Awarding Plaintiff costs of this Action, including reasonable attorneys’

                      fees and expenses;

               (d)    Awarding pre-judgment interest and post-judgment interest; and

               (e)    Awarding Plaintiff and the Class such other and further relief as this Court

                      may deem just and proper.

                                                    COHEN & MIZRAHI LLP


Dated:     Brooklyn, New York                       By: /s/ Daniel C. Cohen_______
           February 5, 2019                         Daniel C. Cohen, Esq.
                                                    Cohen & Mizrahi LLP
                                                    300 Cadman Plaza W, 12th floor
                                                    Brooklyn, New York 11201
                                                    Phone: (929) 575-4175
                                                    Fax: (929) 575-4195
                                                    Email: dan@cml.legal
                                                    Attorneys for Plaintiff


                                               10
Case 1:19-cv-00710-DLI-LB Document 1 Filed 02/05/19 Page 11 of 11 PageID #: 11




                                 DEMAND FOR TRIAL BY JURY
        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests a

trial by jury on all issues so triable.


                                                     /s/ Daniel C. Cohen
                                                     Daniel C. Cohen, Esq.




                                                11
